Citation Nr: 1228921	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to a rating in excess 50 percent for post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The claim of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent and credible evidence indicating the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2007 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records were of record from a prior claim, and the RO has obtained VA treatment records.  There is no indication that the Veteran is in receipt of benefits from the Social Security Administration (SSA). 
In March 2009, the Veteran was afforded a VA examination.  The Board finds this VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his claimed disability under the applicable legal criteria.
For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  
II.  Legal Criteria

The Veteran claims entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as due to service-connected diabetes mellitus, type II.  The Veteran was awarded presumptive service connection for his diabetes mellitus, type II, based on herbicide exposure. 

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

In some instances, service connection may be awarded on a presumptive basis.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391  (March 25, 2010); 75 Fed. Reg. 53,202  (August 31, 2010). 

The Board notes that the Veteran has alleged combat status through his assertion that his DD Form 214 does not list certain medals he claims to have earned in service, including the Combat Action Ribbon.  See DD Form 149, dated December 2005.  As combat status has no bearing on the claim on appeal, the Board need not resolve this discrepancy prior to adjudicating the Veteran's claim on the merits.

III.  Factual Background and Analysis

At the outset, the Board notes that although the Veteran claims peripheral neuropathy of the bilateral lower extremities, there is no such diagnosis of record at any point during the appeal period.  VA treatment notes document only that the Veteran has complained of neuropathy in his feet, but are silent for any diagnosis or treatment relating to the reported problem.  See March 2009 VA treatment note.  Indeed, such was again the case at the VA examination, completed in March 2009.  On clinical evaluation, muscle strength in both lower extremities was normal.  Sensory function was normal with respect to vibration, pain, light touch and position sense in both lower extremities.  A detailed reflex exam showed reflexes in the knees and ankles were 2+, bilaterally.  Plantar flexion reflexes were normal, bilaterally.  Findings were negative for muscle atrophy, abnormal muscle tone or bulk, tremors, tics or other abnormal movements.  Joint function was not affected by any nerve disorder, and gait and balance were normal.  Nerve conduction studies and an electromyography (needle study) of the bilateral lower extremities were within normal limits.  The examiner noted the Veteran's complaints of burning pain in both feet which worsens at night.  Using a widely utilized screening test, the examiner found that while the Veteran's reported neurologic symptoms were "moderate," his neurologic signs were negative.  The examiner stated that peripheral neuropathy exists if there are both moderate symptoms, which the Veteran had, and at least mild neurologic signs, which the Veteran did not have.  The examiner stated that based on the widely utilized screening test, the Veteran does not have evidence of peripheral neuropathy at this juncture.  He followed this statement up by noting that EMG/Nerve Conduction Studies were normal.  Accordingly, he concluded that a diagnosis of peripheral neuropathy of the bilateral lower extremities could not be made.

The Board accords the VA examination high probative value.  The examiner provided detailed clinical findings and conclusions, which were based upon physical examination, testing results and medical principles.  The examiner explained why he could not diagnose peripheral neuropathy of the lower extremities.  There is no competent evidence upon which to contrast this medical opinion.

The Board notes the Veteran's report of "intense burning on the bottom of both big toes and feet," which, he states, "can only be from diabetes."  See VA Form 9, dated June 2009.  With regard to the Veteran himself reporting such a disability, he is certainly competent, even as a layman, to comment on any symptoms within his five senses, such as, for example, to having experienced a burning sensation in his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He is not competent, however, to ascribe these symptoms to a particular diagnosis such as peripheral neuropathy.  This type of disability is medically complex in nature, and a diagnosis of same is usually based on the results of objective neurological testing and clinical evaluation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis). 

Proof of a current disability is perhaps the most fundamental requirement for establishing entitlement to service connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability on the date of his application, not for past disability).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of a current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Because of the lack of competent evidence of a current disability, the Veteran's claim on all theories-either directly, presumptively, or secondarily by way of a service-connected disability-cannot succeed.

For the sake of thoroughness, the Board notes that the Veteran's service treatment records are silent for any complaints relating to peripheral neuropathy of the bilateral lower extremities.  Nor did such a disability manifest to a compensable degree (or at all) within one year of service separation.  As the Veteran does not have a diagnosis of peripheral neuropathy of the bilateral lower extremities, there naturally is no competent and credible evidence of record linking his claimed disability directly to his service or to his service-connected diabetes mellitus, type II.

In sum, the Board finds that the preponderance of the evidence is against the claim. Accordingly, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II, is denied.

REMAND

In June 2008, the RO granted service connection for a psychiatric disorder, including PTSD, and assigned a 30 percent rating.  In June 2008, the Veteran submitted a notice of disagreement with the assigned rating.  He stated that at the very least a 50 percent rating is warranted.  In subsequent correspondence, the Veteran stated that his service-connected PTSD resulted in total impairment.  In February 2009, the RO granted a higher rating for PTSD to 50 percent.  This is not considered a complete grant of benefits.  As such, the notice of disagreement with the June 2008 rating decision is still active.  The Board notes that the Veteran has not been issued a statement of the case.  This is required, prior to appellate review.  See  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing his claim of entitlement to a higher rating for the service-connected PTSD, currently rated 50 percent disabling. Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


